I think the statutes brought in question (Ch. 11844, Acts of 1927 as amended by Ch. 14495, Acts of 1929) susceptible to the interpretation placed on them in the opinion concurred in by the majority of the Court. I think however, that the constitutional validity of these acts should be determined in this proceeding. It is challenged and squarely presented, prosecutions have or doubtless will be instituted under them, parties affected are entitled to this knowledge and the Department whose duty it is made to enforce it will be advised of its power in the premises. I am mindful of the rule to the effect that if a cause can be disposed of on other than constitutional grounds the courts will pursue that cause but this rule like all others must bend to exceptions and I think in view of the consequences imminent this case offers a clear exception to the rule. *Page 563 
                          ON REHEARING